693 So. 2d 722 (1997)
V.W., a Child, Appellant,
v.
STATE of Florida, Appellee.
No. 96-1670.
District Court of Appeal of Florida, Fifth District.
May 23, 1997.
*723 James B. Gibson, Public Defender, and Rebecca M. Becker, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Robin A. Compton, Assistant Attorney General, Daytona Beach, for Appellee.

ON MOTION FOR REHEARING
PER CURIAM.
We grant appellant's motion for rehearing, withdraw our previous opinion and vacate the sentence.
V.W. entered a guilty plea and the trial court withheld an adjudication of delinquency. The trial court erred by placing V.W. on community control until V.W.'s 19th birthday in the year 2000. The maximum sentence that can be imposed for the first degree misdemeanor is one year in county jail or on community control. See G.R.A. v. State, 688 So. 2d 1027 (Fla. 5th DCA 1997).
SENTENCE VACATED; REMANDED.
PETERSON, C.J., and W. SHARP and GOSHORN, JJ., concur.